 NEBRASKA CONSOLIDATED MILLS, INC.639NebraskaConsolidatedMills,Inc.andSindicato de Trabajadores Packinghouse,Food and Allied Workers,District9 ofPuerto Rico,AFL-CIO,Petitioner.Case24-RC-2891.June 19,1967SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNPursuant to a stipulation for certification uponconsent election executed on May 6, 1966, anelection by secret ballot was held on May 18, 1966,under the direction and supervision of the RegionalDirector for Region 24, among the employees of theEmployer in an appropriateunit.Following theelection, a tally of ballots was furnished the parties,which showed that of the 12 votes cast in theelection, 7 were for and 5 against the participatinglabor organization. Thereafter, the Employer filedtimely objections to conduct affecting the results ofthe election.On July 11, 1966, the Regional Director issued anddulyservedon the parties his Report andRecommendation on Objections, in which herecommended to the National Labor RelationsBoard that the objections be overruled in theirentirety and that the Petitioner be certified as thecollective-bargainingrepresentativeoftheemployees in the appropriate unit. Thereafter, theEmployer filed timely exceptions to the RegionalDirector'sReportandRecommendation.OnOctober 25, 1966, the Board, having duly consideredthe matter, found that the Employer's Objection 2raised issues of a sufficiently serious nature towarrant a hearing, and accordingly directed that ahearing be held before a Hearing Officer to resolvethe issues raised by the Employer's Objection 2. OnNovember 21, 1966, a hearing was held beforeHearing Officer Donald R. Klenk. At the hearing, theEmployer and Petitioner were represented and wereafforded full and complete opportunity to be heard,to examine and cross-examine witnesses, and topresentevidencepertinent to the issues. OnFebruary 2, 1967, the Hearing Officer issued hisReport and Recommendation on Objections, inwhich he recommended that Objection 2 beoverruled and that the Petitioner be certified as thecollective-bargainingrepresentativeoftheemployees in the appropriate unit.The Employer filed timely exceptions to theHearing Officer's conclusions and recommendations.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that allconstruction employees employed by the Employerin its business located at Barrio Sabana, Catano,Puerto Rico, excluding all other employees, officeclericalemployees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.TheBoardhasconsidered theHearingOfficer's report, the Employer's exceptions thereto,and the entire record in this case. The record showsthat on the day of the election,a group of employees,while on their lunch hour, assembled together to talkwith the Petitioner's representatives who were thenon the premises for purposes unrelated to theforthcoming election. During the course of thismeeting, the employees were advised as to when andwhere to vote, and, in addition, in response tovarious inquiries from the employees themselves,the union representatives discussed benefits theyclaimed the employees would receive if the Unionwereselectedastheircollective-bargainingrepresentative. The Employer contends that all ofthe employees were present, and that, in the courseof the discussion, campaign promises were made tothe employees less than 3 hours before the electionon company time in violation of thePeerless Plywoodrule.'From the record, it is clear that the speech ordiscussion started on the employees' own time, wasextemporaneous in that it was not planned orscheduled ahead of time, was voluntarily attendedwith no member of management present, and, atbest, ran over into company time for no more thanapproximately 5minutes. In our opinion, thisconduct, although it did in fact occur, is not suchconduct as would require the setting aside of theelection. ThePeerless Plywoodrule does not prohibitemployersorunionsfrommaking campaignspeeches on or off company premises during the 24-hour period preceding an election if employeeattendance is voluntary and on the employee's owntime.2 Additionally, we believe that the instant factsare more closely related to the facts inWate, Inc.,123 NLRB 301, andGranite State Veneer, Inc.,123Peerless PlywoodCo.,107 NLRB 427'Id at 430.165 NLRB No. 60 640DECISIONS OF NATIONALNLRB 1497, cited and relied on by the HearingOfficer,wherein the Board on both occasionsrefused to apply thePeerless Plywoodrule whenaccidentaland inconsequential extensions ofspeeches and discussions into the 24-hour period oncompany time occurred. Accordingly, we adopt theHearingOfficer'srecommendationthattheEmployer's Objection 2 to the election be overruled.In addition, the Board is also of the opinion that theEmployer's exceptions to the Regional Director'sReport overruling the Employer's other objectionsraise no issues of fact or law which would warrantreversal of the Regional Director's recommendations.Accordingly, the Board hereby adopts the RegionalDirector's findings and recommendations as to theEmployer's remaining objections.Accordingly, since the tally shows that thePetitioner has been selected by a majority of theLABOR RELATIONS BOARDemployees in the unit found appropriate herein weshall certify it as the exclusive collective-bargainingrepresentative.CERTIFICATION OF REPRESENTATIVEIT IS HEREBY CERTIFIED that Sindicato deTrabajadoresPackinghouse,Food and AlliedWorkers, District 9 of Puerto Rico, AFL-CIO, hasbeen designated and selected by a majority of theemployees employed by the Employer in theappropriate unit as their representative for thepurpose of collective bargaining, and that, pursuantto Section 9(a) of the Act, the said organization is theexclusive representative of all such employees forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherconditions of employment.